DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 22, 23, 25, 26, and 33-44 are currently pending.
Claims 1-21 and 27-32 have been canceled.
Claims 22 and 25 have been amended.
Claims 33-44 are new claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Newly submitted claims 40-44 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 40 is directed to a method of making, while the original invention was a product. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 40-44 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 38, the claim recites “the yarn is one of a polyester yarn and a carbon fiber.” It is uncertain if this recites the yarn is polyester/carbon fiber composite or either a polyester yarn or carbon yarn. Due to the uncertainty of the meaning of this limitation, this claim is rendered indefinite. 
For purposes of examination, the claim is interpreted to “the yarn is comprised of polyester yarn and carbon fiber,” which means the yarn has to include both carbon fiber and polyester yarn.  
Claim Rejections - 35 USC § 102
Claims 22, 23, 25, 33-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumb et al. (US 2014/0134391).
Regarding Claim 22, Lumb teaches a stitched fabric comprising a barrier layer (Item 14), a yarn (Item 16) stitched through and forming holes in the barrier layer, wherein a melted portion of the barrier layers fills at least a portion of the stitch holes of the barrier layer. (Abstract; Claim 1 and 4). Lumb teaches a fabric layer (Item 18), a coating, is formed over the barrier layer and the coating complete covers the yarn on one side of the stitched fabric (Fig. 1). 
Regarding Claim 23, Lumb teaches the melted sealed barrier layer prevents the outer fabric layer from progressing past the barrier layer. (Abstract; Fig 1 and 3).
Regarding Claim 25, Lumb does not require the fiber coating to be foamed; therefore, the coating can be considered non-foamed.
Regarding Claim 33, Lumb teaches the coating is in direct contact with the barrier layer. (Fig. 1, 3).
Regarding Claim 34, Lumb teaches the coating extends over an entire length and width of the barrier layer. (Fig. 1, 3)
Regarding Claim 35, Lumb teaches the treatment on the fabric is water repellant, which means one surface is hydrophobic. (Paragraph 0058) 
Regarding Claim 36, Lumb teaches the fabric with the water-repellant treatment can be nylon. (Paragraph 0035). Nylon is considered a hydrophilic material. 
Regarding Claim 37, Lumb teaches a second coating formed on a side of the barrier layer opposite the coating. (Item 12). 
 Regarding Claim 39, Lumb teaches a portion of barrier material can be a melt blown material, a non-woven barrier material. (Paragraph 0031). 
Claim Rejections - 35 USC § 103
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lumb as applied in Claim 22 above, in further view of Conolly et al. (US 2014/0356574).
Regarding Claim 26, Lumb does not specifically teach the barrier layer supports or includes a radiant reflective film. Lumb does teach the fabric is a stretchable water resistant and breathable textile. (Paragraph 0005). 
Conolly teaches applying infrared radiant reflective layers onto barrier substrates of stretchable waterproof and breathable stitched fabrics (Abstract; Paragraph 0025, 0047, 0062; Claim 2 of Conolly) Conolly teaches this radiant barrier layers allows the fabric to be used for outdoor apparel and other outdoor fabric uses, as they aid in preventing heat loss. (Paragraph 0002). Thus, it would have been obvious to one with ordinary skill in the art to add radiant reflective films that are supported by the barrier layer of Lumb to make the fabric of Lumb more suitable for outdoor uses.

Claim 38 is rejected under 35 U.S.C. 103 for being unpatentable over Lumb in view of Henssen et al. (US 2014/0075646)
Regarding Claim 38, Lumb teaches the yarn can any sort of material. (Paragraph 0032). Lumb does not teach the yarn is carbon/polyester mixture. 
Henssen teaches a yarn formed of both polyester and carbon fibers. (Paragraph 0030, 0039) Henssen teaches this yarn can be used in sportswear and provides the advantage of being cut resistant when used in rougher environments. (Paragraph 0004). Thus, it would have been obvious to one with ordinary skill in the art to use the yarn of Henssen in Lumb as Henssen teaches it can handle harsher environments and is stronger than regular nylon or polyester.  

Response to Arguments
Applicant’s arguments have been fully considered, but are moot due to the new grounds of rejection necessitated by Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781